DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Bryan Wade on 1/12/2021.

To advance the Office goal of compact prosecution, the Applicant has agreed to FURTHER amend the claims as follows: 

In the Claims:
1.	(Currently Amended) A circuit device comprising:
	a coordinate transform circuit configured to perform coordinate transformation from an input coordinate to an output coordinate; and
	a mapping processing circuit configured to generate a second image to be 
	wherein the coordinate transform circuit performs the coordinate transformation by performing computation processing using a second or more order polynomial representing the coordinate transformation,
	wherein the coordinate transform circuit is configured to receive inputs of coefficient information of the polynomial and the input coordinate, and obtain the output coordinate from the input coordinate by performing the computation processing based on the coefficient information, and
	wherein the coordinate transform circuit includes:
	first to nth term computation circuits in which an ith term computation circuit computes an ith term of first to nth terms of the polynomial based on the coefficient information, n being an integer of two or more, and i being an integer of one or more and n or less, and
	an adder circuit that outputs the output coordinate by adding the first to nth terms output from the first to nth term computation circuits.

2.	(Cancelled)
 
3.	(Cancelled)

4.	(Currently Amended)  A circuit device comprising:
	a coordinate transform circuit configured to perform coordinate transformation from an input coordinate to an output coordinate; and
	a mapping processing circuit configured to generate a second image to be displayed in a display panel for displaying an image in a curved screen display by performing mapping processing, based on the output coordinate, on a first image that is input,
	wherein the coordinate transform circuit performs the coordinate transformation by performing computation processing using a second or more order polynomial representing the coordinate transformation,
	wherein the coordinate transform circuit is configured to receive inputs of coefficient information of the polynomial and the input coordinate, and obtain the output coordinate from the input coordinate by performing the computation processing based on the coefficient information, and
	wherein the coordinate transform circuit includes:
	a first computation circuit configured to, when the input coordinate is denoted by (x, y), obtain x2, y2, and xy, and
	a second computation circuit configured to obtain the output coordinate based on a computation result of the first computation circuit and the coefficient information.

5.	(Original) The circuit device according to claim 4,
	wherein the polynomial includes a1×x2, a2×y2, a3×xy, a4×x, a5×y, and a6 as first to sixth terms,
	the coefficient information may include information of a1, a2, a3, a4, a5, and a6 
	the second computation circuit includes:
	a first term computation circuit that multiplies a1 and x2:
	a second term computation circuit that multiplies a2 and y2:
	a third term computation circuit that multiplies a3 and xy:
	a fourth term computation circuit that multiplies a4 and x: and
	a fifth term computation circuit that multiplies a5 and y: and
	an adder circuit that outputs the output coordinate by adding the first to fifth terms that are output by the first to fifth computation circuits and a6, which is a sixth term.

6.	(Original) The circuit device according to claim 1, further comprising:
	a first coordinate counter that outputs a first count coordinate, which is a coordinate in units of pixels based on a pixel clock,
	wherein the coordinate transform circuit is configured to perform the coordinate transformation using the first count coordinate as the input coordinate.

7.	(Original) The circuit device according to claim 6,
	wherein the input coordinate is a coordinate corresponding to a coordinate on one of the first image and the second image, and
	the output coordinate is a coordinate corresponding to a coordinate on the other of the first image and the second image.

8.	(Original) The circuit device according to claim 6,

	a second coordinate counter that outputs a second count coordinate, which is a coordinate in units of pixels based on the pixel clock;
	an image memory that stores the first image; and
	a memory control circuit that performs access control of the image memory, and
	the memory control circuit is configured to perform
	the mapping processing by writing the first image into the image memory based on the second count coordinate, and outputting a pixel value read out from the image memory based on the output coordinate as a pixel value at the first count coordinate of the second image, or
	the mapping processing by writing a pixel value at the first count coordinate of the first image into the image memory as a pixel value at the output coordinate, and outputting a pixel value read out from the image memory based on the second count coordinate as a pixel value at the second count coordinate of the second image.

9.	(Original) The circuit device according to claim 1, further comprising:
	a rotational transform circuit configured to perform rotational transformation of a coordinate, and output a coordinate after rotation,
	wherein the coordinate transform circuit is configured to perform the coordinate transformation using the coordinate after rotation as the input coordinate.

10.	(Original) The circuit device according to claim 9, further comprising:
	a first coordinate counter that outputs a first count coordinate, which is a 
	wherein the rotational transform circuit is configured to obtain the coordinate after rotation by performing the rotational transformation on the first count coordinate.

11.	(Original) The circuit device according to claim 10,
	wherein the first count coordinate is a coordinate for designating a coordinate on one of the first image and the second image, and
	the output coordinate is a coordinate for designating a coordinate on the other of the first image and the second image.

12.	(Currently Amended)  A circuit device comprising:
	a coordinate transform circuit configured to perform coordinate transformation from an input coordinate to an output coordinate; 
	a mapping processing circuit configured to generate a second image to be displayed in a display panel for displaying an image in a curved screen display by performing mapping processing, based on the output coordinate, on a first image that is input; and
	a rotational transform circuit configured to perform rotational transformation of a coordinate, and output a coordinate after rotation,
	wherein the coordinate transform circuit performs the coordinate transformation by performing computation processing using a second or more order polynomial representing the coordinate transformation,
	wherein the coordinate transform circuit is configured to perform the coordinate transformation using the coordinate after rotation as the input coordinate,
wherein the first count coordinate is a coordinate for designating a coordinate on one of the first image and the second image, and
	the output coordinate is a coordinate for designating a coordinate on the other of the first image and the second image,
	wherein the mapping processing circuit includes:
	a second coordinate counter that outputs a second count coordinate, which is a coordinate in units of pixels based on the pixel clock:
	an image memory that stores the first image; and
	a memory control circuit that performs access control of the image memory,
	and the memory control circuit is configured to perform
	the mapping processing by writing the first image into the image memory based on the second count coordinate, and outputting a pixel value read out from the image memory based on the output coordinate as a pixel value at the first count coordinate of the second image, or
	the mapping processing by writing a pixel value at the first count coordinate of the first image to the image memory as the pixel value at the output coordinate, and outputting a pixel value read out from the image memory based on the second count coordinate as a pixel value at the second count coordinate of the second image.

13.	(Original) The circuit device according to claim 1,
	wherein the polynomial is a1×x2+a2×y2+a3×xy+a4×x+a5×y+a6.


	a second mapping processing circuit configured to generate a third image by performing second mapping processing, which is inverse mapping processing of the mapping processing, on the second image; and
	a comparator circuit configured to compare the first image with the third image, and output a result of the comparison as information for detecting an error in the second image.

15.	(Original) An electronic apparatus comprising the circuit device according to claim 1.

16.	(Original) A mobile body comprising the circuit device according to claim 1.



ALLOWABLE SUBJECT MATTER

Claims 1, and 4-16 are allowed.
The following is an examiner's statement of reasons for allowance: Independent claims 1, 4, and 12, as amended by Applicant, overcome the previously cited prior art. Furthermore, Examiner has not discovered any additional prior art which fully teaches claims 1, 4, and 12, either singly or in an obvious combination. 

Regarding claim 1, the prior arts fail to teach or fairly suggest the combination of all limitations required in the claim as a whole either in a single reference or in an obvious combination of references, in particularly, (emphasis added)
“… wherein the coordinate transform circuit is configured to receive inputs of coefficient information of the polynomial and the input coordinate, and obtain the output coordinate from the input coordinate by performing the computation processing based on the coefficient information, and
	wherein the coordinate transform circuit includes:
	first to nth term computation circuits in which an ith term computation circuit computes an ith term of first to nth terms of the polynomial based on the coefficient information, n being an integer of two or more, and i being an integer of one or more and n or less, and
	an adder circuit that outputs the output coordinate by adding the first to nth terms output from the first to nth term computation circuits.”

Regarding claim 4, the prior arts fail to teach or fairly suggest the combination of all limitations required in the claim as a whole either in a single reference or in an obvious combination of references, in particularly, (emphasis added)
“…a mapping processing circuit configured to generate a second image to be displayed in a display panel for displaying an image in a curved screen display by performing mapping processing, based on the output coordinate, on a first image that is input,
	wherein the coordinate transform circuit performs the coordinate transformation by performing computation processing using a second or more order polynomial 
	wherein the coordinate transform circuit is configured to receive inputs of coefficient information of the polynomial and the input coordinate, and obtain the output coordinate from the input coordinate by performing the computation processing based on the coefficient information, and
wherein the coordinate transform circuit includes:
	a first computation circuit configured to, when the input coordinate is denoted by (x, y), obtain x2, y2, and xy, and
	a second computation circuit configured to obtain the output coordinate based on a computation result of the first computation circuit and the coefficient information.”

Regarding claim 12, the prior arts fail to teach or fairly suggest the combination of all limitations required in the claim as a whole either in a single reference or in an obvious combination of references, in particularly, (emphasis added)
“… a mapping processing circuit configured to generate a second image to be displayed in a display panel for displaying an image in a curved screen display by performing mapping processing, based on the output coordinate, on a first image that is input; and
	a rotational transform circuit configured to perform rotational transformation of a coordinate, and output a coordinate after rotation,
	wherein the coordinate transform circuit performs the coordinate transformation by performing computation processing using a second or more order polynomial representing the coordinate transformation,
	wherein the coordinate transform circuit is configured to perform the coordinate 
wherein the first count coordinate is a coordinate for designating a coordinate on one of the first image and the second image, and
	the output coordinate is a coordinate for designating a coordinate on the other of the first image and the second image,
wherein the mapping processing circuit includes:
	a second coordinate counter that outputs a second count coordinate, which is a coordinate in units of pixels based on the pixel clock:
	an image memory that stores the first image; and
	a memory control circuit that performs access control of the image memory,
	and the memory control circuit is configured to perform
	the mapping processing by writing the first image into the image memory based on the second count coordinate, and outputting a pixel value read out from the image memory based on the output coordinate as a pixel value at the first count coordinate of the second image, or
	the mapping processing by writing a pixel value at the first count coordinate of the first image to the image memory as the pixel value at the output coordinate, and outputting a pixel value read out from the image memory based on the second count coordinate as a pixel value at the second count coordinate of the second image. ”

The closest prior art discovered is the combination of Nakata et al. (Publication: 2017/0351092 A1), Hirai et al. (Publication: 2014/0125781 A1), Lefebvre et al. 
However, none of the prior art cited above, nor any other prior art discovered by Examiner, fully teaches claims 1, 4, and 12, either singly or in an obvious combination. Accordingly, claims 1, 4, and 12 are allowed.

Claims 5 – 11 are allowed at least due to their respective dependencies from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Wu whose telephone number is (571)270-0724.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona E. Faulk can be reached on 571-272-75157515.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING WU/
Primary Examiner, Art Unit 2616